PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/362,876
Filing Date: 25 Mar 2019
Appellant(s): HERE Global B.V.



__________________
Jonathan A. Thomas
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/18/2022.
Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 6/1/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

The Appellant argues at Section 4 of the brief (starting at page 9), that Khare fails to teach or suggest providing incentives to data contributors that contributed data to a machine learning model where their contribution was instrumental and relevant to the request, the Examiner respectively disagrees. The terms of the claim(s) have been given their plain and ordinary meaning, therefore the Examiner has construed the term “relevant” to encompass any training data that has been considered for the request, although the training data may not have produced the result any training data that has been considered for the request is regarded as being “relevant” to the request, as such, the interpretation of the claim(s) is/are consistent with the disclosure of Khare. The applied reference Khare teaches providing attribution to a user for providing useful machine learning models and/or training data, see Col 2:64-65, “may identify relevant models”, Col 3:15-17, “embodiments of the systems and methods include attribution metrics to provide an incentive for contributing useful machine learning models”, Khare further indicates at Col 3:62-63 and Col 4:1-2 that instead of contributing machine learning model(s) users “may contribute training data in addition to or as an alternative to the models” and “Attribution may be provided based on the amount of data provided in relation to the usage of these models”. Khare clearly discloses providing attribution to a contributor for contributing either relevant training model(s) or relevant training data. Regarding the term “instrumental”, it would appear that the Appellant is arguing subject matter that is not recited in the claims nor mentioned in the specification – the Examiner cannot find a single instance of the term instrumental in the Appellant’s disclosure, as such the Examiner finds that the prior art of record does not need to address such subject matter. 
The Appellant argues at Section 4 of the brief (starting on page 10) that Khare fails to teach or suggest that attribution is performed on a usefulness of the data or that the training data that actually facilitates the result of the request is incentivized, the Examiner respectively disagrees. Khare clearly indicates at Col 3:15-17, that the systems and methods include attribution metrics to provide an incentive for contributing useful machine learning models or training data, Khare further discloses that the machine learning model is generated and trained based on relevant training models and/or training data provided by one or more users (see at least Col 2:47-67), the generated model is then used for image model processing, the images being processed are monitored for determining a user’s contribution to the processing performed by the generated model for purposes of compensating the user for their contributions (see Col 3:17-29), when Col 3:17-29 is read in light of Col 3:62-63 (users “may contribute training data in addition to or as an alternative to the models”) one of ordinary skill in the art can see that Khare indicates that the method of compensating a contributor for the processing performed by the models to produce a result can likewise be used to compensate contributors that have contributed training data as an alternative to the models, this is further evidenced at Col 4:1-2 where Khare indicates that attribution may be provided based on the amount of data provided in relation to the usage of the models, see also Col 13:17-22. 
The Appellant (erroneously) argues at Section 4 of the brief (Page 11) that the “contributor” of Khare is one that has contributed an entire machine learning model not training data, however this interpretation is flawed. The term “contributor” has been given its plain and ordinary meaning, as such where Khare discloses that users may contribute training data in addition to or as an alternative to the models (Col 3:62-63) by definition makes them a “contributor” that has contributed training data. The Appellant goes on to further argue at Section 4 of the brief (Page 12) that Khare fails to teach or suggest: 
process the request for the machine learning model to infer a result based on a subset of the training data relevant to the request, wherein the subset of the training data relevant to the request comprises training data that facilitated the result of the request; 
identify one or more contributors of the plurality of data contributors that provided the subset of training data relevant to the request; 
and determine compensation to be provided to the one or more data contributors that provided the subset of the training data.


In addition to the reasons stated above, the Examiner respectively disagrees and maintains that each and every limitation of the claims are anticipated by Khare. Khare discloses a crowd-sourced image recognition system and method to process a request for a machine learning model, the machine learning model is generated and trained based on relevant training models and/or training data provided by one or more users (see at least Col 2:47-67), where the generated model is then used for image model processing, the images being processed are monitored to determine a user’s contribution to the processing performed by the generated model for purposes of compensating the user for their contributions (see Col 3:17-29). Khare indicates that the compensation provided to the user is based on the usage of the data each time the model is used to process a request and produce a result; thus, the contributor is compensated for the use of relevant training data to produce a result. Therefore, Khare anticipates each and every limitation of the claims.
The Appellant argues at Section 4 of the brief (Page 13) in regards to dependent claim(s) 2, 9, and 16 that Khare fails to teach or suggest the identification of a subset of training data and identifying one or more data contributors and a proportion of the subset of training data. The Examiner disagrees, and maintains that Khare discloses identifying a proportion a training data relevant to a request and contributed by a contributor (see at least Col 3:15-20, Col 4:2-5, see also Col 7:43-45), and where the allocation of the benefit is based on the magnitude of the contribution (Col 13:20-27, Col 13:30-35). 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/M.G./Examiner, Art Unit 3622                                                                                                                                                                                                        
Conferees:
/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622    
                                                                                                                                                                                                    /BRITTNEY N MILLER/RQAS, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.